         3:19-cv-00529-RBH        Date Filed 10/01/19     Entry Number 52         Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   COLUMBIA DIVISION


    Jon Michael Vitale,                                     C/A No.: 3:19-cv-00529-RBH

                     Plaintiff,
                                                       PLAINTIFF AND DEFENDANT
    v.                                               MIMEDX GROUP, INC.’S RULE 26(F)
                                                                 PLAN
    MiMedx Group, Inc., Parker H. Petit, and
    William C. Taylor,

                      Defendants.


          In compliance with Rule 26(f) of the Federal Rules of Civil Procedure, Jon Michael Vitale

(“Plaintiff”), along with MiMedx Group, Inc., (“Defendant”), hereby jointly1 submit this Rule

26(f) Discovery Plan to the Court:

                                  RULE 26(f) DISCOVERY PLAN

          (1) What changes should be made to the timing, form, or a requirement for

disclosures under Rule 26(a), including a statement as to when disclosures under Rule

26(a)(1) were made or will be made.

          The Parties agree to waive Rule 26(a)(1) disclosures.

          (2) The subjects on which discovery may be needed, when discovery should be

completed, and whether discovery should be conducted in phases or be limited to or focused

upon particular issues.

          Discovery shall be conducted pertaining to the allegations set forth in the Complaint and

the defenses set forth in the Answer. Specifically, discovery will be conducted to determine



1
 “Joint” or “Jointly” refers to Plaintiff and Defendant MiMedx Group, Inc. only. Defendants Petit and
Taylor were excused from the scheduling order per Judge Harwell’s Order Regarding Discovery (Dkt. 45).
       3:19-cv-00529-RBH          Date Filed 10/01/19     Entry Number 52         Page 2 of 3



whether the Defendant violated the law in terminating Plaintiff, failed to properly pay him, and

defamed him. It is anticipated that discovery will be completed by the deadline set forth in the

proposed First Amended Scheduling Order. The Parties do not anticipate the need to have

discovery conducted in phases or to limit discovery except for as otherwise limited by the Federal

Rules of Civil Procedure.

        (3) Any issues relating to disclosure or discovery of electronically stored information,

including the form or forms in which it should be produced.

       The Parties do not anticipate any issues relating to the disclosure or discovery of electronic

        data at this time.

       The Parties will default to production in a “pdf” format but will work cooperatively where

        a different or native format for documents/data is required.

       The parties agree to electronic service of discovery requests and responses.

        (4) Any issues about claims of privilege or of protection as trial-preparation materials,

including – if the parties agree on a procedure to assert these claims after production –

whether to ask the court to include their agreement in an order.

       The Parties do not anticipate any issues relating to claims of privilege or trial preparation

        materials currently.

       The parties agree that if a privileged or work product is incidentally produced it will be

        subject to a claw-back.

       The Parties, including Defendants Petit and Taylor, moved the Court for entry of a

        Confidentiality Order which was entered on September 17, 2019 (Dkt. 48).

        (5) What changes should be made in the limitations on discovery imposed under these

rules or by local rule, and what other limitations should be imposed.




                                                  2
      3:19-cv-00529-RBH         Date Filed 10/01/19      Entry Number 52         Page 3 of 3



       None. Plaintiff and Defendants Petit and Taylor are currently conducting limited, personal

jurisdictional discovery per the Court’s direction of Judge Harwell (Dkt. 33).

       (6) Any other orders that should be entered by the court under Rule 26(c) or under

Rule 16(b) and (c).

       None known.


                                      CROMER BABB PORTER & HICKS, LLC

                                             By: s/J. Paul Porter
                                             J. Paul Porter (FID No. 11504)
                                             Elizabeth M. Bowen (FID No. 12705)
                                             P.O. Box 11675
                                             Columbia, South Carolina 29211
                                             Phone: 803-799-9530
                                             Fax: 803-799-9533
                                             Email: paul@cbphlaw.com
                                             Email: beth@cbphlaw.com

                                             Attorneys for Plaintiff

                                      LITTLER MENDELSON, P.C.

                                             By: s/William H. Foster
                                             William H. Foster (FID No. 6221)
                                             Jill A. Evert (FID No. 13058)
                                             220 N. Main Street, Suite 500
                                             Greenville, SC 29601
                                             Phone: 843-775-3191
                                             Email: bfoster@littler.com
                                             Email: jevert@littler.com

                                             Attorneys for Defendant MiMedx Group, Inc.

October 1, 2019




                                                3
